Citation Nr: 0636942	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-11 1963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from June 1964 to December 
1964, from January 1965 to January 1969, and from August 1975 
to August 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO) which, in pertinent part, denied service 
connection for PTSD.  

The Board points out that the issue on appeal is restricted 
to the matter of entitlement to service connection for PTSD, 
and does not involve the matter of entitlement to service 
connection for psychiatric disability other than PTSD.  After 
receiving notice of the March 2003 decision, the veteran 
submitted an August 2003 notice of disagreement specifying 
his disagreement with only the RO's denial of service 
connection for PTSD.  While the January 2004 statement of the 
case (SOC) framed the issue on appeal as involving a 
psychiatric condition to include PTSD, the Board notes that 
RO did not provide initial adjudication of the issue 
involving a psychiatric disorder other than PTSD.  The Board 
lacks jurisdiction over claim not first presented to and 
adjudicated by the RO.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995).  See also Jarrell v. Nicholson, No. 03-
0752 (U.S. Vet. App. August 24, 2006).

Furthermore, the Board is unsure of whether or not the 
veteran wishes to pursue a claim for entitlement to service 
connection for a psychiatric disorder other than PTSD.  On 
his VA Form 9, the veteran specified only the issue involving 
PTSD and said nothing as to the issue involving a psychiatric 
disorder other than PTSD.  Likewise, his representative 
confined argument to the PTSD matter on the March 2004 VA 
Form 646.  To the extent the veteran may wish to pursue a 
claim for entitlement to service connection for a psychiatric 
disorder other than PTSD, this matter is referred to the RO 
for action deemed appropriate.   



FINDINGS OF FACT

1.  The veteran did not engage in combat with enemy forces 
during his active military duty.

2.  The preponderance of the evidence is against a finding 
that the veteran meets the diagnostic criteria for PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of a letter sent to the veteran 
in September 2002.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  As explained below, the veteran has not been 
diagnosed with PTSD; therefore further medical opinion is not 
necessary regarding the issue of service connection for PTSD.  
The Board notes that the veteran's representative requested 
in October 2006 that the case be remanded for further medical 
opinion regarding the etiology of the diagnosed psychiatric 
disorders.  As noted in the introduction, however, this 
decision is confined to the issue involving PTSD, and does 
not address matters involving other psychiatric disorders.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service Connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303.  Under 
38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Regarding the first element, the Court has stated 
that a "clear diagnosis" should be an "unequivocal" one.  
Cohen v. Brown, 10 Vet. App 128, 139 (1997).  

In the instant case, while the veteran has been diagnosed and 
treated for symptoms of PTSD, no psychiatric professional has 
provided a clear and unequivocal diagnosis of the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)).  

The veteran's DD Form 214 and service personnel records show 
that he served in Vietnam, but do not indicate combat 
exposure.  Review of service medical records and the 
veteran's examination prior to separation from service 
reveals no complaints or findings indicative of a psychiatric 
problem.  

A review of the post-service records of in the claims file 
reveals that the veteran sought VA counseling on different 
occasions between 1985 and 1990.  The VA records show that 
the veteran was treated for alcohol dependence in 1985.  In 
1988 and 1989, he and his live-in girlfriend received 
counseling.  On an October 1990 VA social worker's report it 
was noted that the veteran returned for support treatment.  
The veteran reported that he worked as a metal smith on F-4s 
while in Vietnam.  He stated that an executive officer who 
piloted an aircraft that he repaired became a POW and did not 
return until the end of hostilities in Vietnam.  The veteran 
reported that he was required to be combat-ready.  He also 
noted that he was extremely intoxicated during his stay in 
Vietnam.  The Axis I diagnosis was alcohol dependence, in 
remission and minor, partial PTSD symptoms.  In reporting the 
Axis II diagnosis, the examiner reported that prior 
diagnostic testing suggested an impulsive personality within 
normal limits, however, his manifestations were suggestive of 
avoidant schizoid traits.   

In the conclusion of a June 2003 psychological report  RE, 
PhD, LP, stated that based on the information given by the 
veteran over the course of our five sessions, it appears that 
he currently does not meet full criteria for a PTSD 
diagnosis.  RE, PhD, LP, went on to state that even when 
given the benefit of the doubt on criterion "A," the 
veteran does not describe enough symptoms to meet all the 
other criteria.  The diagnoses included dysthymic disorder 
and alcohol dependence.  

In November 2003, the veteran underwent his initial VA 
evaluation for PTSD.  In discussing his military history, the 
veteran reported that he worked as a metal smith on F4 
Phantom jets and in marksman instruction.  He admitted that 
he was not involved in any major military campaigns or any 
combat, but noted that he could hear rifle fire sometimes.  
He indicated that the most stressful incidents in Vietnam 
involved hearing of a soldier who crashed and burned and 
finding out that a pilot was taken POW.  A history of alcohol 
abuse and dependence was noted since service.  In reporting 
the diagnostic assessment, the examiner noted that the 
veteran reported some PTSD symptoms.  It was also noted that 
MMPI-II results suggested an individual who was exaggerating 
his symptoms to a certain degree.  His score on the 
Mississippi PTSD scale was above the cut-off for Vietnam 
veterans with PTSD symptoms.  The Axis I diagnosis was 
dysthymic disorder; anxiety disorder not otherwise specified 
with PTSD symptoms; and alcohol dependence in sustained full 
remission.  

A thorough review of the medical evidence of record does not 
show that the veteran has a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  In the absence of competent medical evidence showing 
that the veteran has a medical diagnosis of PTSD, there is no 
basis for the grant of service connection for such 
disability.  A medical diagnosis of a current disability is 
the cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
Brammer, supra.  In Brammer, it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where disability is present.  See 
also Gilpin, supra. (Service connection may not be granted 
unless a current disability exists).  The veteran does not 
currently have a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a).  The United States Court of Appeals for 
Veterans Claims (Court)  has held that there can be no valid 
claim without proof of a present disability.  Rabideau, 
supra.  

Without a diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a), service connection can not be granted for this 
condition.  The preponderance of the evidence is against the 
claim for service connection for PTSD, and it must be denied.       




ORDER

Service connection for PTSD is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


